DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Preliminary Amendment
	Claims 1-20 have been cancelled; claims 21-42 have been newly added; and claims 21-42 are currently pending. 

                                    Information Disclosure Statement
	The information disclosure statement filed on 05/20/2022 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                            Claim Objections
Claim 27 is objected to because of the following informalities:  duplicate of claim 22.  Appropriate correction is required.

                                    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21, 23, 29-32, 37, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok et al. (US 2010/0259166 A1, hereinafter “Cok”).

In regards to claim 21, Cok discloses (See, for example, Fig. 2b) a microelectronics device, comprising: 
a flexible substrate (10); 
 	conductive lines (12) disposed on the flexible substrate (10); 
dielets (20); and 
metal to metal (between 24 and 12, See for example, Par [0043]) direct-bonds physically coupling and electrically coupling the dielets (20) to the conductive lines (12) without an intermediate via such that the dielets (20) are electrically coupled together via the conductive lines (12).

In regards to claim 31, Cok discloses (See, for example, Fig. 2b) a microelectronics device, comprising: 
a substrate (10/30a) comprising a polymer (See, for example, Par [0026]); 
an oxide layer (60/62, see for example, Par [0032[) disposed on to the substrate (10); 
conductive lines (12) disposed on the substrate (10); 
dielets (20); 
direct-bonds physically coupling the dielets (20) to the oxide layer or the substrate (10/30a); and 
metal to metal direct bonds (between 24 and 12, See for example, Par [0043]) electrically coupling the dielets (20) to the conductive lines (12) without an intermediate via such that the dielets (20) are electrically coupled together via the conductive lines (12).

In regards to claim 23, Cok discloses (See, for example, Fig. 2b) the flexible substrate (10) is stretchable or twistable.

In regards to claim 29, Cok discloses (See, for example, Fig. 2b) the dielets (20) are coupled to the conductive lines (12) through standard I/O interfaces (See, for example, Par [0041]) onboard the dielets (20).

In regards to claim 30, Cok discloses (See, for example, Fig. 2b) a material of the flexible substrate (10) is selected from the group consisting of polyethylene terephthalate (PET), heat stabilized PET, polyetheretherketone (PEEK), polyethylene napthalate (PEN), heat stabilized PEN, polycarbonate (PC), polyethersulphone (PES), polyarylate (PAR), polycyclic olefin (PCO), polynorbonene (PNB), and polyimide (PI) (See, for example, Par [0026]). 

In regards to claim 32, Cok discloses (See, for example, Fig. 2b) the substrate comprises a plastic (See, for example, Par [0026]).

In regards to claim 37, Cok discloses (See, for example, Fig. 2b) the substrate (10/30a) is stretchable or twistable and the conductive lines (12) comprise a stretchable and twistable routing layer (A flexible emissive device, see abstract). 

In regards to claim 41, Cok discloses (See, for example, Fig. 2b) the dielets (20) are coupled to the conductive lines (12) through standard I/O interfaces (See, for example, Par [0041]) onboard the dielets (20).
In regards to claim 42, Cok discloses (Se, for example, Fig. 2B) the polymer of the substrate is selected from the group consisting of polyethylene terephthalate (PET), heat stabilized PET, polyetheretherketone (PEEK), polyethylene napthalate (PEN), heat stabilized PEN, polycarbonate (PC), polyethersulphone (PES), polyarylate (PAR), polycyclic olefin (PCO), polynorbonene (PNB), and polyimide (PI) (See, for example, Par [0026]).

                                    Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cok.

In regards to claims 22 and 24-28, Cok discloses all limitations of claim 1 above but fails to explicitly teach that the metal to metal direct bonds have a pitch of approximately 5 microns or less (claims 22, 27 and 35); the conductive lines have a pitch of approximately 5 microns or less (claims 24 and 33); the conductive lines have a pitch of less than 3 microns or less (claims 25 and 34); the dielets have footprint dimensions in a range of approximately 0.25 x 0.25 millimeters to approximately 5.0 x 5.0 millimeters (claim 26); the metal to metal direct bonds have a pitch of less than 3 microns or less (Claims 28 and 39); a pitch of the direct-bonds is approximately 3 microns or less (claim 36); the conductive lines and the direct-bonds are at a pitch of approximately 5 microns (claim 38); and the conductive lines and the direct-bonds are at a pitch of less than 3 microns (claim 40).

Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   Furthermore, the specification contains no disclosure of either the critical nature of the claimed thickness range or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. See In re Woodruff, 919, f.2d 1575, 1578, 16 USPQ2d, 1936 (Fed. Cir. 1990). 

                                           Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893